 MARINETTE MARINE CORPORATION627MarinetteMarineCorporationandRobertBell,DonaldV.RhodeandDuaneRuggles,aCommittee of IndividualsInternational Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers&Helpers,AFL-CIO,and its Local Lodge 6%andRobertBell,Donald V. Rhode and Duane Ruggles, aCommittee of IndividualsCases 30-CA-817 and30-C B-205November 18, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn February 19, 1969, Trial Examiner Henry L.Jalette issued his Decision in the above-entitledproceeding, finding that the Respondent Employerhad engaged in and was engaging in certain unfairlaborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also recommended that allegations ofcertain other unfair labor practices be dismissed.Thereafter, theRespondentEmployer and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting briefs, and theRespondentUnions filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscaseto 'athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudical error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theiexceptions,thecross-exceptions, the briefs, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer, as modified herein.GeorgeMuellerhasbeenpresidentof theRespondent Local for 5 years ,and, as such, appointsmembersofthegrievanceandbargainingcommittees and personally participates in contractnegotiations and the processing of grievances. At thesame time, Mueller is employed by the RespondentEmployer in a position which, according to thefindings of the Trial Examiner, is supervisory withinthemeaning ; of Section 2(11) of the Act.Accordingly, the Trial Examiner concluded that bythe participation of its supervisor,Mueller, iii theinternalaffairsof .theRespondentLocal, theRespondent Employer has violated Section 8(a)(1)and (2) of the Act. We do not agree, however, thatMueller is a supervisor within the meaning of theAct.Mueller is one of four "senior supervisors" who,the collective agreement states, "shall be responsibleto their respective foreman for fulfilling the dutiesassigned to them and shall supervise their workforce accordingly." The Trial Examiner consideredthiscontractualjobdescription,alongwithMueller's wearing of a red hat in the past, to be"indicia of supervisory status." In addition, he citedMueller'shigherpay and the fact that someemployees considerMueller to be a "boss" as"factors tending to support" a finding of supervisorystatus.We do not agree with the Trial Examinerthat this limited evidence is sufficient to supportsuch a finding.Inthe industry involved, the term "seniorsupervisor" appears to have antecedents in the term"leadman," while the red hats, which were wornonlyby - admittedsupervisorsand"seniorsupervisors," have not been used since the, summerof 1968. Additionally, there is no evidence that theemployees were told that the hats signified anythingmore than experience on the job. The higher wage,ratefor"seniorsupervisors"was establishedthrough collective bargaining, is specified in thecontract, and is only 15 cents more per hour thanthe rate for "junior supervisors," who are notalleged to be statutory supervisors. In fact, so-calledsupervisory positions, both senior and junior, arefully covered by the collective agreement. As theybecome vacant, the contract requires that they bepostedand,otherthingsbeingequal,filledaccording to seniority. Foremen, on the other hand,are excluded from coverage by the agreement, arespecificallyenjoined from using tools, and aretherein "charged with carrying out the Company'spolicies."The other factors cited by the TrialExaminer. in support of his finding are similarlyinconclusive.While two employees did testify, inconclusionarylanguage,thattheyconsideredMueller to be in charge of-the plate shop, each alsoindicated an awareness of the distinction betweenMueller and the foremen. In addition, Mueller doesnot attend management meetings, and punches atimeclock.The Trial Examiner, while noting that Muellerhas no authority to hire, suspend, layoff, recall,promote, discharge,, reward, or discipline employees,found nevertheless thatMueller has the authorityandresponsibilitytomakeeffectiverecommendationsconcerningconditionsofemployment The evidence in support of this findingisnot persuasive. The record does not disclose anyspecific incidentswhereinMueller has made suchrecommendations,and this fact is particularlysignificantwhen it 'is considered that Mueller hasbeen a senior supervisor since 1953. The TrialExaminer relied on an affidavit in which a witnessstated that supervisors have informed foremen thatemployees are not working out, but the affidavitmentions 'no specific instances, and the TrialExaminer could only conclude that the supervisors179NLRBNo. 102 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDare"expected" to perform the duty. As' to anunspecified number of instances in which Muellerhas gone to the foreman for overtime help, and asto a single incident where time off was granted bythe personnel manager because it was "alright withGeorge (Mueller)," it is clear that either theforeman or the personnel manager was vested withthe full decision making authority,Mueller's rolebeingperfunctory.We conclude, therefore,,- thatMueller does not make recommendations affectingconditions of employment in a manner contemplatedby Section 2(1 1) of the ActThe final, and perhaps central finding of the TrialExaminer is that Mueller must exercise independentjudgment in directing the work force in the plateshop. Such judgment is required, the Trial Examinerfound, in making the initial assignments of work,monitoringitsprogress,determiningwhichoperations are to have priorities, and in- switchingoperators from one job to another. Nevertheless, allthework in the shop is scheduled on sheets whichcontain detailed instructions as to which machineand which materials are required at each step of theoperation.Moreover, the record indicates that thepriority of jobs is determined by higher managementand enforced by the project foremen, and that anychangesmade by Mueller in job assignments aretemporary and entail no more than a change inmachine or cutting sheet. Mueller must keep closewatch on the progress of the work, but this is doneas part of his record-keeping function, rather thanasa supervisory function, andMueller does notinspect the work before it goes out of the plate shop.Inaddition,the specific assignment of -projectforemanNewlin to supervise the plate shop, theperiodic presence of other project foremen in theshop whose duties are supervisory, and the recentassignment of a full-time foreman, Kuran, to theshop, in which from 15 to 25 employees perform atypeofworkwhich requires little supervision,seemingly leaves no part of the judgment-makingsphere to Mueller.For the above reasons, and upon consideration ofthe record as a whole, we find that George Muellerisnot a supervisor within the meaning of-the Act.Accordingly,we dismiss the allegations of thecomplaint premised upon his supervisory statusORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, ashereinmodified, and orders that the RespondentEmployer,MarinetteMarineCorporation,M arinette,Wisconsin,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as amended below.1.Delete paragraph l(c) of the Trial Examiner'sRecommended Order.2.Delete the second indented paragraph of thenotice attached to the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L JALETTE, Trial Examiner These cases wereheard on November 13 and 14, 1968,' pursuant to aconsolidated complaint issued on October 15, againstMarinetteMarine Corporation, hereinafter referred to asRespondentEmployer,andagainstInternationalBrotherhoodofBoilermakers,IronShipBuilders,Blacksmiths, Forgers & Helpers, AFL-CIO, and its LocalLodge696,hereinafterreferredtoseparatelyasRespondent International and Respondent Local, andcollectively as Respondent Union The complaint is basedon a charge in Case 30-CA-817 filed on May 3, and acharge in Case 30-CB-205 filed on May 3 and amendedon June 17 The charges were filed by Robert Bell,Donald V Rhode, and Duane Ruggles, who describedthemselves as a committee of individuals The complaintalleges that Respondent Employer violated Section 8(a)(1)of the Act by promulgating and maintaining an invalidunion solicitationand distribution rule, and Section8(a)(I) and (2) by recognizing, bargaining and contractingwith Respondent Union when Respondent Union had asitsofficers individuals who are agents and supervisors ofRespondent Employer The Respondent Union is allegedtohave violated Section 8(b)(I)(A) of the Act bypermitting 'agents and supervisors of the RespondentEmployer to serve as representatives and agents of theRespondent UnionUpon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe parties,14 make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENT EMPLOYER AND THELABOR ORGANIZATIONS INVOLVEDRespondentEmployer is a Wisconsin corporationengaged in the shipbuilding industry with plants in'Marinette,Wisconsin, and Menominee, Michigan. Duringthe year preceding issuance of complaint, RespondentEmployer sold and shipped products valued in excess of$50,000 from its plant in Wisconsin to points outside theState of Wisconsin and during the same period purchasedand received from points outside the State of Wisconsingoods and materials valued in excess of $50,000The foregoing was admitted by Respondent Employerin its answer. In its answer, Respondent Union averredthatitlacked information and knowledge ' of thecommerce allegations of the complaint, this . plea, byoperation of the Board's Rules and Regulations, Section102 20, constituted a denialHowever, at a pretrialconference counsel for the Respondent Union indicatedthat despite the plea it was not contesting the Board'sassertion of -jurisdiction over the Respondent EmployerAccordingly,consideringRespondentEmployer's'Unless otherwise indicated, all dates refer to the year' 1968'Motion to dismiss made at the trial by Respondent Union on which Ireserved ruling is disposed of in accordance with the findings andconclusions herein MARINETTE MARINE CORPORATION629admission, as well as the evidence adduced in the litigationof the substantive issues in this case indicating the natureand size of RespondentEmployer's operations,Ifind thatRespondent Employer is,and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the ActIfind thatRespondent International and RespondentLocal are'eachof them labor organizations within the meaning of Section2(5) of the ActCounselIagreewith the conclusion of the TrialExaminer in that case ' I am unable to see what conductRespondent ' Localengagedinwhichcouldbecharacterized as restraint and coercion within the meaningof Section 8(b)(l)(A) The local officers, whether or notsupervisors,were elected by the members of RespondentLocal and it was not the Local which imposed them uponthemembership I shall recommend that the complaintagainst Respondent Local be dismissediITHE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(b)(1)(A) ViolationAt all times material herein, Respondent Local hasbeentherecognizedbargainingrepresentativeofRespondentEmployer's employees in an appropriateproductionandmaintenanceunit,and,RespondentEmployer and Respondent Local are parties to acollective-bargaining agreement covering the wages, hoursand other conditions of employment of RespondentEmployer's employeesThe agreement was signed bymembers of Respondent Local's negotiating committee onbehalfofRespondentLocalTheRespondentInternational is neither a party to the agreement, nor haveany of its officers signed itThe gravamen of the complaint against the RespondentInternational and Respondent Local is that RespondentUnion (which term is used in the complaint to signifyRespondent International and Respondent Local) acceptedrecognitionfrom , RespondentEmployeralthoughsupervisors of Respondent Employer were officers andagentsofRespondentUnionThe evidence indicates,however, that the alleged supervisors were officers ofRespondent , Localonly,specifically,presidentandrecording secretaryNo officer or agent of RespondentInternational is alleged to have occupied any position withmanagement or to have engaged in any act which wouldconstitute an unfair labor practice. Accordingly, there isno basis, on which to predicate a finding that theRespondent International has been guilty of a violation oftheAct and I shall recommend a dismissal of thecomplaint against itThere is an additional ground for, dismissal of thecomplaint against -Respondent International, a groundwhich also dictates dismissal of the complaint againstRespondent LocalAs noted earlier, the gravamen of thecomplaint against Respondent Union is solely and simplythe fact that two of its officers are also supervisors ofRespondent Employer within the meaning of the ActDespite a plethora of cases in which the Board has foundthat an employer violated- Section- 8(a)(2) of the Act byvirtue of the fact that its supervisors participated in theaffairs of a union or held office and were agents of theunion, including the lead case on this principle,' I know ofno case in which the,Board has held that as a corollary tosuch an employer violation the union violated the ActWithout articulating his rationale, General Counsel citesGarmentWorkers'UnionvN L R B(Bernhard-Altmann Texas Corp ),366U S731, andMiranda Fuel Co, Inc140NLRB 181,185-186, insupport of a finding that Respondent Union violated theAct in the instant case I deem both cases inapposite InAceWholesale Electrical Supply Co , etc,133NLRB480, 507, the Trial Examiner rejected a contention that alabor organization, dominated, assisted or supported byan employer, thereby violated Section 8(b)(1)(A) and (2)of the Act No exceptions were filed by the GeneralB The Alleged Invalid No-Solicitation andDistribution RuleAmong the conditions and rules of employmentmaintained by Respondent Employer are the followingRule 15:Distributing written or printed matter of anydescriptiononCompany property,excepttheUnionBulletin Board unless approved by management.Rule30:Vending,soliciting or collecting contributionsfor any purposeatany time on the _ premises, unlessauthorized by managementFor the first violation of Rule 15, the rules provide fordischarge, for Rule 30, written warning, with discharge fora second offense. The rules were unilaterally adopted andare not part of the contract, although Respondent Unionisaware of the rules and has the right to object to them, ithas not done soThe foregoing rules were adopted in 1965, and it isundisputed that they are still in existence and areembodied in the printed rules of Respondent Employerwhich are distributed to employeesWhile there is noevidence that the rules have been invoked, there is also noevidence that employees have sought to exercise theirstatutory rights in this areaRespondent Employer contends that the promulgationof the rules cannot be held to have. violated the Act sincepromulgation was made more than 6 months before filingand service of the charge I agree.Mason & Hanger-SilasMason Co Inc,167 NLRB No. 122Respondent Employer also contends that the continuedexistence of an unenforced no-solicitation rule which doesnot expressly prohibit union activities is insufficient, basisfor an 8(a)(1) findingN L R B v Shawnee Industries,Inc,333 F 2d 221 (C.A 10). Since the rules prohibitdistribution of printed matter "of any description" andsoliciting "for any purpose" on company property, theymustbedeemed to include union solicitation anddistribution of union literatureAs the no-solicitation ruleappliestoemployees'nonworking - time,and theno-distribution rule is not limited to work areas, they arepresumptively invalidWaltonManufacturing Company,126 NLRB 679. In such circumstances, it is not for theGeneralCounsel to show that the rule was illegallymotivated, discriminatorily enforced or enforced at allLexington Metal Products Company,166 NLRB No 106So, long as the rule is in existence the possibility of itsapplicationagainstemployeesengagedinunionsolicitationor distribution of union literature tends tocoerce,restrain ' and interferewith employees in theexercise of Section 7 rightsPueblo Supermarkets, Inc ,etc ,156NLRB 654 The Board's decision inShawneeIndustries'isconsistentwith the foregoing, and I deemmyself bound by it despite the refusal of the Court ofAppeals to enforce the Board's order. Moreover, herethere is no showing that Respondent Employer's intention'Nassauand SuffolkContractors Association,Inc ,118 NLRB 174'See alsoBrittany Dyeing and PrintingCorp,126 NLRB 785'140 NLRB 1451 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to limit the rules to activities other than unionactivities,and the conclusion of the Court in'Shawneewas based on its finding that the maker's intent was tolimittheruletocontributions."Where the rule isambiguous, the risk of ambiguity must be held against thepromulgatorN L R B v Harold Miller, d/b/a MillerCharles& Co , 341 F 2d 870 (C.A. 2). Neither Rule 31which indicates the existence of a union bulletin board(without indicating who may use it), nor Rule 32 whichrestrictsparticipation in union activities on companypropertyduringworking hours to the terms of thecollective-bargainingagreement,warrants the inferencethat Rule 15 and 30 were not intended to apply to unionactivities.Rule 32 is itself ambiguous about the meaningof "on Company property during working hours "Finally, Respondent Employer avers in its brief that therules in question have been amended to comport with thestandards set forth inStoddard-QuirkMfg Co,138NLRB 615, and that, accordingly, considering the factthat any violation was unintentional, a remedial order isnot warranted There is no representation, however, thatemployees have been informed of their rights. Suchnotification is an important function of a Board order,and I find that it would effectuate the policies of the Actto require Respondent Employer to cease and desist fromthe illegal act and to post an appropriate notice.C. The Supervisory Status of George Mueller andNorman ZierothGeneral Counsel contends that George Mueller andNorman Zieroth, , president and recording secretaryrespectively of Respondent Local, are supervisors withinthemeaning of Section 2(11) of the ActMueller is"senior supervisor" in the plate shop and Zieroth is"senior supervisor" in the piping department Both are inthe bargaining, unit and enjoy wages, hours, and otherconditionsofemploymentspecifiedinthecollective-bargainingagreementThey are hourly paid,punch timeclocks, and enjoy no privileges not enjoyed byunit employeesAs indicated earlier, Respondent Employer is engagedin shipbuilding. At the time of the hearing, there were 327employees in the bargaining unit On May 23, there hadbeen 431 bargaining unit employees, and on April 6, therehad been 506'Supervision of this work force proceeds from a vicepresident in charge of manufacturing, through projectforemen,department or specialty foremen to seniorsupervisors, junior supervisors, and unit employeesThere are 5 project foremen,' 8 specialty or departmentforemen," 4 senior supervisors, and 15 junior supervisorsThe foremen, project or specialty, are admittedly statutorysupervisorsRespondent Employer and Respondent Unioncontend, however, that neither the senior supervisors, northe junior supervisors, are statutory supervisors. Thecomplaint did not allege that any of the junior supervisorswerestatutorysupervisors,andonlytwoseniorsupervisors were alleged so to be 10-''CompareFerguson-Lander BoxCo ,151, NLRB 1615'Norman Newlin,Ken Mechalson,Gerald Newlin,William Parthie, andDon Wiltzius.Glen Belongie,WalterBjork,William Dietrich,ScottyBertrand, LeeMrotek,Warren Klinke, Lewis England,and Rick Kuran'These figures vary from time to time, but the variations do not affectthe decision herein"At the trial, General Counselwas permitted to amend the complaint toThe construction of a ship begins with the drawings onblueprints and the preparation of templates Then, rawmaterials have to be cut, jigs have to be built, andsub-assembliespreparedThis is followed by mainassemblywithmachinery and piping,' and outfittingFinally, there is launching and delivery. The constructionof a given boat, or boats of an equal type, is theresponsibility of a project foreman, who must "marry" theoperations just described. This means he is required tooverseetheprogressof the work through severaldepartments, including the plate shop and the pipingdepartmentAlthough there are specialty foremen in charge of mostdepartments (e.g , electrical foreman, welding foreman,sandblasting, painting, and material handling foreman),until about October 1968, there was no specialty foremaninchargeof either the plate shop or the pipingdepartmentRather, Project Foreman Norman Newlinhad the dual function of supervising a project andsupervising the plate shop until October, when ForemanRick Kuran was assigned over the plate shop There wasno similar dual assignment for the piping departmentRespondent Employer sought to establish that projectforemanMechalson had the dual function of pipingdepartmentforeman.However,Mechalson testifiedexpressly that he had no relationship to the pipingdepartment other than as project foreman, and in anaffidavit given by James Derusha during the investigation,he had stated there had been no piping foreman sinceJanuary 1968 Employee Holmgree 'also testified he knewof no pipe shop foreman. Thus, Zieroth was the 'onlyindividual with any apparent and continuing responsibilityfor the operation of the piping departmentFrom the blueprints. or drawings,RespondentEmployer's engineering department prepares "cuttingsheets" and "material requisition" sheets which specify ingreat- detail how each part on a blueprint is to befabricated Such sheets and blueprints are sent to the plateshop to George Mueller It is Mueller who initiates thecompletion of the work described on the cutting sheets.He assigns the cutting sheets to the operators, andrequisitions thematerialswhich the operator needs toperform the operation described on the cutting sheet Acuttingsheetmay have several operations for, oneoperator, and he performs each in turn, checking off thosehe completes, until he has completed all the operations onthe sheet, if he has not already received a new cuttingsheet,hewillaskMueller for another one.Muellercontinually checks the cutting sheet to determine whichoperations have been completed, when to requisitionmaterials and when to assign another cutting sheet to theoperator.He records the information from the operator'scutting sheet onto a master cutting sheet and in asub-assembly book The blueprints, master cutting sheets,and sub-assembly books are kept in an office referred toas the "blue room," which is used by all project foremenand Mueller. It is by checking'the master cutting lists andsub-assembly books that a project foreman learns of theprogress of a job'There are- between 15 and 20 employees in the plateshop,who are assigned to a variety of machines (e g ,angle shears, press' brake, cutoff saws, drill presses, radialdrills) 'Mueller is not assigned 'to a machine. Althoughallege 'that one of the 15 junior supervisors was a statutory supervisor,however, I granted a motion to dismiss allegations relating to him becauseof the absence of evidence to support a finding that he was a statutorysupervisor MARINETTE MARINE CORPORATION631there was testimony that Mueller has no responsibility tosee that the work gets done, or to require employees towork faster, nor to do better work, nor to inspect thework of employees, the record indicates that he will onoccasion tell employees to correct faulty workWithoutconsulting with the project foreman, Mueller will directemployees to stop work on one operation and to work onanother, and he may also transfer an employee from onemachine to another, although only within the plate shopand only for temporary reasons, e g , absence of anoperatorThe piping department in which Zieroth is seniorsupervisor also employs about 25 men They,work in thepipe shop making the sub-assemblies to be placed in theships and work in the ships installing the sub-assembliesAllassignmentsaremade by Zieroth The pipingdepartment does not work from cutting sheets but fromblueprints.Zieroth receives work orders from the projectforeman and assigns work to the employees depending ontheir qualifications and experience without consulting theforemanAs sub-assemblies are finished, Zieroth willdirect employees to install them and several installationsare always in progress and are being checked by ZierothAs noted earlier, there is no department foreman, and atthe time of hearing pipe work was being performed onthree projects involving project foremen Newlin,Wiltziusand ParthieDerusha testified this provisionwas inserted becausesenior supervisors were receiving conflicting instructionsfrom several project foremen and the provision clarifiedthe position of the senior supervisor by indicating that hehas a particular foreman he is primarily responsible toAnother insignium of supervisory status is the red hatworn by supervisors it is undisputed that since the datehard , hats have been worn only admitted statutorysupervisors and senior supervisors, including Mueller andZieroth, have worn red hats.Vice President James Derusha stated that the red hatswere worn by admitted supervisors and senior supervisorsto make it easier for employees to single out who to go tofor aid or advice in performing their duties.. I reject thisexplanationConsidering the presence of other factorsindicative of a supervisory status, it is more. than merecoincidence that senior supervisors should be wearing thesame hats as admitted supervisorsIn short, both the contract and the red hats are indiciaof supervisory status for statutory purposes Although thecolor of the hats of senior supervisors has been changedsince these proceedings were initiated, there is no showingthat employees were notified that the change representedany change in their relationship to the senior supervisorB They Receive Higher Pay And Are ConsideredBosses By The EmployeesIIIANALYSIS AND CONCLUSIONSGeneral Counsel's contention that Mueller and Zierothare supervisors within the meaning of Section 2(11) of theAct is based on several factors which I shall discussseriatimA TheyHave the InsigniaOf AuthorityThe title of Mueller and Zieroth as senior supervisors isderivedfrom articleX I of the collective-bargainingagreement which relates to supervision Section 5 thereofstatesThe terms "supervisory employees" and "supervisorypositions" as used in this Agreement shall refer to thoseemployees or positions below the rank of foremanThey shall be responsible to their respective foremanfor fulfillingthedutiesassigned tothem and shallsupervisetheirwork force accordingly(Emphasisadded)Inspectorsand instructors shall be responsible totheir respective foreman for the performance of theirassigned dutiesGeneralCounsel contends that this provision, inparticular the underlined portion, manifests to employeesthat they must respond to the directions and orders ofMueller and Zieroth, and that failure to do so may causethe invocation of disciplinary actionRespondentEmployer'scontentionisthatthecontractual term is historically derived from the termleadman which was used prior to 1953 when the Unionwas certified and that the phrase "supervisors shallsupervise their work force accordingly" does not refer tomen who are workingunderthe direction and control ofthe"supervisors,"buttothoseworkingwitha"supervisor " This was the testimony of Roger Derusha Ireject such a strained interpretation of what appears to meto be unambiguous language The record indicates thatseveralprojectforemen have work in progress in aparticular department at the same time, and RogerIt is undisputed that senior supervisors receive $3 47 perhour which is 40 cents per hour more than is paid tomechanics Junior supervisors, who are not alleged to bestatutory supervisors, but who do no production work,receive $3 32 per hour However, there was no juniorsupervisor in the plate shop at the time of the hearingEmployees Schoblocher and Bell considered Mueller tobe in charge of the plate shop As Schoblocher stated,"when you work at a place the man who gives you yourwork orders he's your boss, isn't he"" Hornick andHolmgren in the piping department testified that theyconsideredZieroth the boss in their department " Thisfact,alongwith the higher pay and the other factorsevaluated herein, is a factor tending to support a findingthatMueller and Zieroth are statutory supervisorsC TheyMake RecommendationsAffectingConditionsof Employment of EmployeesAccording to the testimony of Mueller and Zieroth, andthat of officials of Respondent Employer, they have noauthority to hire, suspend, lay off, recall, promote,discharge, reward, or discipline employeesHowever,General Counsel contends that they can make effectiverecommendations regarding overtime, that they notifyforemen if employees are unsatisfactory, andmayrecommend that employees be reassigned 11"I attach no weight to employee Anderson's testimony, including hisstatement that he did not consider Mueller his boss Anderson appeared tome to be completely biased and unwilling to describe accurately Mueller'srole in the operation of the plate shop"Donald Bell, a former employee,testified thatMueller effectivelyrecommended that he not be rehired This was denied by Mueller, and byIndustrialRelations DirectorWestphal who identified Foreman NormanNewlin as the one who made the recommendation He was corroboratedbyNewlinGeneral Counsel does not specifically advance this allegedrecommendation regarding Bell as evidence of Mueller's supervisory statusIn any event,Ido not credit Bell's testimony which is at odds with all theother evidence in the record on this issue of recommending hiringHowever,Icredit his testimony that he asked Mueller for permission to 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn overtime,Mueller admitted that if it looks asthough work is not progressing the way it should, he andthe junior supervisor would tell foreman Newlin that theyfelt overtime was necessary.While the decision was madeby Newlin and only after inquiring into the matter, it isnot clear from the record what kind of inquiry he madeIn the case of Zieroth, the evidence' indicates that if heis short handed he will ask a foreman for additional helpAccording to foreman Mechalson, when this occurred helooked into it to confirm the need before assigning moremen to the department Again, it is not clear what ismeant by looking into itGeneral Counsel contends that the senior supervisorshave informed foremen when employees were notsatisfactory.This contention is based on a statement byVice President James Derusha in an affidavit given duringthe investigationDerusha testified differently at thehearing and sought to explain that the statement had beenmade in reply to a hypothetical question, nevertheless, headmitted his statement was true when made, and Iconstrue the statement in his affidavit as his understandingof the manner in which the senior supervisors wereexpected to perform their duties, and that his denial at thehearing was of knowledge of any specific instance whenthe supervisors had actually performed such a dutyThere is only one specific instance when a seniorsupervisor has advised a foreman employees were notworking out, and in this instance, the supervisor, Zieroth,testified he acted on the request of the employees to bereassigned, and not because of any supervisory authorityhe possessedZierothwould not admit that he maderecommendationsabouttheworkperformanceofemployees, but described his role as being "asked for anopinion occasionallyDespite the absence of specific instances when seniorsupervisorshavemadeeffectiverecommendationsaffecting conditions of employment of employees, I ampersuaded that bothMueller and Zieroth have theauthorityand responsibility to do so I reject thetestimony that they do not, because as will appear below,Ifind that they must exercise independent judgment inmaking assignments and that their direction of employeesisresponsible directionwithin the meaning of Section2(1 1) of the ActD They Assign Work to Employees and GiveResponsible DirectionIt is clear that all assignments of work to plate shopand piping department employees are made by MuellerandZieroth, respectively,and that they are for allpracticalpurposes the only individuals to direct theemployees Respondent Employer contends, however, thatinmaking assignments they are not required to exerciseindependent judgmentand that their direction ofemployees is not responsible directionAlthough both are senior supervisors, there are somedifferences between the duties performed by Zieroth andthose performed by Mueller First of all, the very fact thatno single foreman has been assigned to the pipingdepartment indicates the degree of responsibility that restson Zieroth to direct the work in the department The 25employees in the department have no single foreman towhom they can turn for direction, and as several projectsare going through the department at one time the solecontinualsupervision they receive is from ZierothSecondly, the nature of the work in the piping departmentand the method of operation negate any possibility thatZieroth's direction is of a routine nature and does notconstituteresponsible direction. It is he, and he alone,who executes the work orders which initiate theproductionofpipingsystemsHe ' supervises thefabricationof subassemblies and he decides who willinstall them in the ships and when Those are clearly notroutine mattersInMueller's case, there has been a project , foremanspecificallyassignedto the plate shop, and currently thereisa plate shop foremanMueller, like Zieroth, makes allwork assignments, although less independent judgment isrequired because he assigns work which is detailed oncutting sheetsMoreover,there is lessoccasion for theexercise ofindependentjudgment because he supervisesmachine operatorsDespite these differences, I find thatMueller must exercise independent judgment and that hisdirection of employees is responsible direction. Mueller onhis own admission is continually checking the progress ofthe work It is he who first detects whether the work isprogressing in accordance with the schedule, and he mustdecide if an operator should be switched from one job toanotherFrom the fact that it was necessary to amendArticleXI, Section 5 of the contract to insulate seniorsupervisorsfromconflictinginstructionsofprojectforemen, it is clear that the senior supervisor istheindividual responsible for the execution of the work ordersin accordance with the schedule, and that he must exercisehis judgment in determining which operations are toreceive priorityFrom the very fact that project foremanNewlin has had the responsibility to supervise the progressof a project through the entire plant, it is evident that theresponsibility for the operation of the plate shop has beenvested in Mueller "The testimony of Newlin about the frequency of hisvisits to the plate shop and his contacts with employees is,inmy view, exaggerated and at odds with hisresponsibility for the completion of a project involvingwork in several departments.While he accounted for hispresence in the plate shop when a job started, he did notaccount for his presence when his project had progressedbeyond the plate shop Although Respondent Employerhas now assigned a foreman to the plate shop, the recorddoes not indicate that this has in any way affected themanner in which the plate shop has been operatedMueller still assigns the work and directs the work force,and there is no showing that employees have been advisedthat they are to look to foreman'Kuran for supervisioninstead of Mueller.In short, a review of all the evidence in the recordindicates clearly that both the plate shop and the pipingdepartments are directed almost exclusively by Muellerand Zieroth respectivelyThe only "evidence" profferedby Respondents to negate a finding that their direction ofthe work force is not responsible direction and does notrequire the use of independent judgment is testimony ofthe senior supervisors and foremen thatMueller andZieroth have no responsibility for the operation of theirdepartments I do not credit this testimony." Granted thattake time olf, and was told to check with Westphal who would grantpermission because it was "all right with George".Ialso credit hisundemed testimony that upon his transfer by foreman Newlin to the plateshop,itwas Mueller who assigned him to the punch press and thereafterdirected his work"It is significant that on the occasion when James Derusha believedthere was a shortage of parts for sub-assembly, he went to Mueller and thethen junior supervisor in the plate shop to find out what was wrong"For example, considering the admissions of James Derusha and MARINETTE MARINE CORPORATION , ,633responsibility for getting thework done rests on theproject foremen, this does not negate a responsibility onthe senior supervisors for the execution of the orders givenby the project foremen The type of work assigned to theplate shop and the piping department is not such that itcan be supervised by a nomadic project foremanIn the final analysis, all that Respondent Employer hasshown is that Mueller and Zeiroth lack several of thecriteria of supervisory status, e g , the authority to hire,discharge, discipline, etcHowever, they need possess onlyone, and I find that not only do they have several indiciaof supervisory status (higher rate of pay, contractdesignation.as supervisors, little or no manual labor), butalso they are required to exercise independent judgment intheir direction of their work forcesAccordingly, I findthey are supervisors within the meaning of, Section 2(1 1)of the Act.' SRespondent Employer contends that even if Muellerand Zieroth are found to be supervisors, a finding that ithas violated the Act because of their holding office inRespondentLocal is not warranted In the case ofZieroth, I agree Zieroth is a minor supervisor who hasbeen included in the bargaining unit for many years. Theoffice of Recording Secretary which he holds does notinvolveparticipation in contract negotiations or theprocessing of grievancesWhile he is also a member of theexecutive board, there is no showing that this has involvedhim in such matters In these circumstances, and in theabsence of any showing that Respondent Employer hasplayed any part in Zieroth's holding office, I find that thefact that Zieroth holds such office is insufficient basis towarrant a finding that Respondent Employer has violatedtheActNational Gypsum Company,139NLRB 916,920,Banner Yarn Dyeing Corporation,139 NLRB 1018,1024Respondent Employer concedes that Mueller's case isdifferentHe not only holds the office of president ofRespondent Local, but also, he appoints members of thebargaining and grievance committee and participates incontract negotiations and the processing of grievances.Even minor supervisors who are part of the bargainingunitmay not engage in such activities, else emoloyees aredeprivedoftheirrighttoberepresentedincollective-bargaining negotiations by individuals who havea single-minded loyalty to their interestsNassau andSuffolkContractors' Association, Inc ,118NLRB 174,187,Local 636, Plumbers vN L R B,287 F 2d 354(C A D C ). I find, therefore, that by the participation ofitssupervisor GeorgeMueller in the internal affairs ofRespondentLocal,includingholding the office ofpresident,RespondentEmployer has violated Section8(a)(1) and (2) of the ActTHE REMEDYHaving found that Respondent Employer has violatedSection 8(a)(I) and (2) of the Act, I will recommend thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActGeneralCounsel requests that such recommendationsinclude an order that Respondent Employer cease anddesist giving effect to the labor agreement and withdrawrecognition from the Union unless and until an election isconducted In my opinion, such an order is not warrantedby the facts of this case, nor necessary to effectuate thepolicies of the Act Respondent Employer has recognizedthe Union since 1953 as a result of a Board certification,and although it has permitted a supervisor to hold unionofficeandparticipateincollectivebargaining,thesupervisor is a minor one, and their is no showing that hehas acted other than "honestly on behalf of theinterestwhich they were at the particular time chargedwith representing "Local 636, Plumbers vN L R B,supraIn this last cited case, the Board merely requiredthe respondents to cease and desist from interfering withtheadministrationoftheunionbyengaging innegotiations, with a union committee which included asupervisor 16 In the circumstances herein, the policies oftheAct can be effectuated by requiring RespondentEmployer to cease and desist from interfering with theadministrationofRespondentLocalbypermittingsupervisors to participate in the processing of grievancesand in collective-bargaining negotiations as representativesof the Union, and by permitting supervisors to hold unionoffice whereby they participate in such mattersUpon the foregoing findings of fact, and upon theentire record in this case, I make the followingCONCLUSIONS OF LAWIRespondentEmployer,MarinetteMarineCorporation, is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act2.InternationalBrotherhood of Boilermakers, IronShipBuilders,Blacksmiths,Forgers& Helpers,AFL-CIO,and itsLocal Lodge696, and each of them,are labor organizations within the meaning of Section 2(5)of the Act.3Bymaintaining in effect a rule which prohibitssolicitation of union membership during the employees'nonworking time and by maintaining a rule whichprohibits its employees,when they are on nonworkingtime, from distributing literature on behalf of any labororganizationinnonworkingareasof its property,Respondent has engaged in interference,restraint,andcoercion in violation of Section 8(a)(1) of the Act4Bypermittingsupervisorstoparticipateinnegotiations for a collective-bargaining agreement and intheprocessingof grievances, and to hold office inRespondentLocalwherebytheyparticipate in suchmatters,Respondent Employer has interfered with theadministration of the affairs of RespondentLocal andwith the rights of the employees under Section 7 of theAct and hasthereby violated Section 8(a)(1) and (2) of theAct5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the ActUpon the foregoing findings of fact and conclusions oflaw, and the entire record in the case,Iherebyissue thefollowingRECOMMENDED ORDERNorman Newlin with regard to Mueller's authority to assign work or totransfermen from job to job Mueller's testimony that if he told amechanic to make part B instead of part A, the mechanic would not haveto do it if he did not want to is simply incredible"ResearchDesigningService,Inc.141NLRB 211, 213,Lvon,Incorporated,145 NLRB 54MarinetteMarine Corporation, its officers, agents,successors, and assigns, shall"See alsoEEE Co, Inc,171NLRBNo 137 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDICease and desist from(a)Maintaining in effect a rule which prohibitsemployees from soliciting union membership during theirnonworking hours or on company property(b),Maintaining in effect a rule prohibiting itsemployeeswhen they are on nonworking time fromdistributing handbills or similar literature on behalf of anylabororganization in nonworking areas of companyproperty(c) Interfering with the administration of Local Lodge696,InternationalBrotherhood of Boilermakers, IronShipBuilders,Blacksmiths,Forgers,& Helpers,AFL-CIO, and the rights of its employees under Section 7of the Act, by permitting senior supervisor GeorgeMueller, so long as he is a supervisor, or any othersupervisor,toparticipateincollective- bargainingnegotiations as a representative of said Union or toparticipate in the processing of grievances, and to holdany union office by which they participate in such matters(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act, as amended2Take the following affirmative action designed toeffectuate the policies of the Act(a)Post at its plants at Marinette,Wisconsin, andMenominee,Michigan" copies of the attached noticemarked "Appendix "18 Copies of said notice, on formsprovided by the Regional Director for Region 30, shall,afterbeingdulysignedbyRespondentEmployer'srepresentative,bepostedbyRespondentEmployerimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent Employer to insure that said notices are notaltered, defaced or covered by any other material(b)- Notify the Regional Director for Region 30, inwriting,within 20 days from the date of receipt of thisDecision what steps Respondent Employer has taken tocomply therewith 19'71 include this plant in the posting requirements,because the recordshows it is part of the unit with the Marinette plant,covered by the samecontract and it is staffed by transferees from the Marinette plant"in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner'in the said notice In thefurther event that the Board'sOrder is enforced by a decree of the UnitedStates Court of Appeals,the words"a Decree of the United States Courtof Appeals, Enforcing an Order"shall be substituted for the words "aDecision and Order ""in the event that this Recommended Order be adopted by the Boardparagraph 2(b) hereof shall be modified to read, "Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, what stepsRespondent Employer has taken to comply herewith "As to the allegations of the complaint found not tohave constituted violations of the Act, it is recommendedthat they be dismissedDatedByNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a hearing duly held, it has been determined thatthisCompany has violated the National Labor RelationsAct In order to remedy this conduct we have beenrequired to post this Notice and to take the followingstepsWE WILL NOT maintain in effect a rule whichprohibits you from soliciting union membership onCompany premises during non-working time, nor willwe maintain in effect a rule prohibiting you fromdistributingunion literature on Company premisesduring non-working time in non-work areasWE WILL NOT permit George Mueller, so long as heisa supervisor, or any other supervisor, to participateinnegotiations for a contract nor to participate inprocessinggrievances,nor shall we permit GeorgeMueller, so long as he is a supervisor, or any othersupervisor,toholdofficeinLocalLodge 696,International Brotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths, Forgers & Helpers, AFL-CIO,whereby they would participate in negotiations for acontract or in the processing of grievancesAPPENDIXMARINETTE MARINECORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd Floor,CommerceBuilding,744NorthFourthStreet,Milwaukee,Wisconsin,Telephone 414-272-8600,Ext3872